In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-520 CV

____________________


THOMAS WILSON, Appellant


V.


SUNTORY WATER GROUP BEVERAGE, INC., d/b/a

KENTWOOD SPRING WATER CO. AND d/b/a 

SIERRA SPRING WATER CO., Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-165089




MEMORANDUM OPINION (1)
	Thomas Wilson, appellant, and Suntory Water Group Beverage, Inc., d/b/a
Kentwood Spring Water Co. and d/b/a Sierra Spring Water Co., have filed a joint motion
to dismiss this appeal and the cause of action with prejudice.  The parties allege they have
settled all disputes and no longer desire to pursue the appeal.  The Court finds that this
motion is voluntarily made by agreement of the parties through their attorneys of record
prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(2).  No other parties filed
notice of appeal.
	Accordingly, the motion to dismiss with prejudice is granted and the appeal and the
entire cause against Suntory Water Group Beverage, Inc., d/b/a Kentwood Spring Water
Co. and d/b/a Sierra Spring Water Co., is DISMISSED.  All costs are assessed against the
incurring party.
									PER CURIAM

Opinion Delivered April 17, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.